--------------------------------------------------------------------------------

Exhibit 10.1
 
SEPARATION AGREEMENT AND RELEASE


This Separation Agreement and Release ("Agreement") is made by and between
Jeremiah Noel Foley ("Employee") and Active Power, Inc. (the "Company")
(collectively referred to as the "Parties" or individually referred to as a
"Party").


RECITALS


WHEREAS, Employee and the Company entered into a Severance Benefits Agreement
dated November 15, 2011 (the "Severance Agreement"), incorporated herein by this
reference;


WHEREAS, Employee and the Company entered into an Employee Proprietary
Information and Nondisclosure Agreement dated November 15, 2011 (the
"Confidentiality Agreement"), incorporated herein by this reference;


WHEREAS, Employee has been granted certain stock options and/or restricted
stock, subject to the terms and conditions of the Company's stock plan (the
"Stock Plan"), incorporated herein by this reference;


WHEREAS, Employee is employed as the Vice President of Engineering and is
separating from the Company as Vice President of Engineering effective as of
January 3, 2014 and as an employee of the Company effective as of January 3,
2014 (the "Separation Date");


WHEREAS, the Parties agree that Employee's separation will be considered a
"termination without Cause," as defined in the Severance Agreement;


WHEREAS, the Parties wish to resolve any and all disputes, claims, complaints,
grievances, charges, actions, petitions, and demands that the Employee may have
against the Company and any of the Releasees as defined below, including, but
not limited to, any and all claims arising out of or in any way related to
Employee's employment with or separation from the Company;


NOW, THEREFORE, in consideration of the mutual promises made herein, the Company
and Employee hereby agree as follows:


COVENANTS


1.                   Consideration.


a.                   Payment.  The Company agrees to provide the following to
Employee in consideration for Employee entering into this Agreement:



(i) Following the Separation Date, provided that this Agreement is in effect and
Employee is in compliance with this Agreement (and any agreements incorporated
herein) the Company will provide Employee with the following benefits (the
"Separation Benefits"):

Page 1 of 11

--------------------------------------------------------------------------------

a.            Continuation of annualized base salary of $240,000.00, for six (6)
months following the Separation Date (the "Salary Continuation Period"). All
such payments will be less applicable withholding, and will be made in
accordance with the Company's regular payroll practices and schedule.


b.            Reimbursement of Employee for insurance continuation premiums made
by Employee pursuant to COBRA for the shorter of (i) six (6) months after the
Separation Date, (ii) the date Employee has secured other employment pursuant to
which Employee is eligible for health insurance coverage, or (iii) the date
Employee is no longer eligible to receive continuation coverage pursuant to
COBRA, subject to Employee's providing evidence of payment to the Company within
thirty (30) days of Employee making such payments to the applicable insurance
carrier. Reimbursement to be issued by the Company no later than fifteen (15)
days following its receipt of Employee's proof of payment.


c.            All stock options and restricted stock held by Employee in which
Employee would have vested if Employee had remained employed with the Company
for a period of six (6) months following the date of termination shall
immediately vest and, if applicable, become exercisable as of the date of
termination. In addition, all stock options held by Employee on the date hereof
shall be amended such that such options will remain exercisable for a period of
90 days following the Separation Date. Employee acknowledges that the foregoing
amendment to his stock options will cause the options to be taxed as
non-statutory options and not as incentive stock options.


d.            Employee will remain eligible to receive compensation related to
the Company's management incentive plan for 2013 subject to the terms and
conditions set forth in section 2(d) of the Severance Agreement. Employee's
receipt of any amounts pursuant to the Company's management incentive plan for
2013 will be determined according to the formula set forth in section 2(d) of
the Severance Agreement. All determinations of the amount of the achievement of
objectives and the amounts of such bonuses, if any, shall be made by the Board
of Directors of the Company in its sole discretion.



(ii) In the event of Employee's death before all of the Separation Benefits
described in Paragraph 1.a.(i)(a) and (i)(b) hereinabove have been paid, such
unpaid amounts will be paid in a lump sum payment promptly following such event
to Employee's designated beneficiary, if living, or otherwise to the personal
representative of Employee's estate.

Page 2 of 11

--------------------------------------------------------------------------------

b.                   Payment in Full. Employee further specifically acknowledges
and agrees that the consideration provided to him hereunder fully satisfies any
obligation that the Company had to pay Employee wages or any other compensation
for any of the services that Employee rendered to the Company, and any severance
or other benefits pursuant to the Severance Agreement, including but not limited
to any bonus entitlement or any severance due to Employee in accordance with his
Severance Agreement.


1.                    Benefits. Except as otherwise specifically stated in this
agreement in Section 1, Employee's participation in all benefits and incidents
of employment, including, but not limited to, the accrual of vacation and paid
time off, will cease as of the Separation Date.


2.                    Payment of Salary and Receipt of All Benefits. Employee
acknowledges and represents that, other than the consideration set forth in this
Agreement, the Company has paid or provided all salary, wages, bonuses, accrued
vacation/paid time off, leave, housing allowances, relocation costs, interest,
severance, outplacement costs, fees, reimbursable expenses, commissions, stock,
stock options, vesting, and any and all other benefits and compensation due to
Employee through the Effective Date.


3.                   Release of Claims. Employee agrees that the foregoing
consideration represents settlement in full of all outstanding obligations owed
to Employee by the Company and its current and former officers, directors,
employees, agents, investors, attorneys, shareholders, administrators,
affiliates, benefit plans, plan administrators, insurers, divisions, and
subsidiaries, and predecessor and successor corporations and assigns
(collectively, the "Releasees"). Employee, on his own behalf and on behalf of
his respective heirs, family members, executors, agents, and assigns, hereby and
forever releases the Releasees from, and agrees not to sue concerning, or in any
manner to institute, prosecute, or pursue, any claim, complaint, charge, duty,
obligation, or cause of action relating to any matters of any kind, whether
presently known or unknown, suspected or unsuspected, that Employee may possess
against any of the Releasees arising from any omissions, acts, facts, or damages
that have occurred up until and including the Effective Date of this Agreement,
including, without limitation:


a.                   any and all claims relating to or arising from Employee's
employment relationship with the Company and the decision to terminate that
relationship;


b.                  any and all claims relating to, or arising from, Employee's
right to purchase, or actual purchase of shares of stock of the Company,
including, without limitation, any claims for fraud, misrepresentation, breach
of fiduciary duty, breach of duty under applicable state corporate law, and
securities fraud under any state or federal law;


c.                  any and all claims for wrongful discharge of employment;
termination in violation of public policy; discrimination; harassment;
retaliation; breach of contract, both express and implied; breach of covenant of
good faith and fair dealing, both express and implied; promissory estoppel;
negligent or intentional infliction of emotional distress; fraud; negligent or
intentional misrepresentation; negligent or intentional interference with
contract or prospective economic advantage; unfair business practices;
defamation; libel; slander; negligence; personal injury; assault; battery;
invasion of privacy; false imprisonment; and conversion;
Page 3 of 11

--------------------------------------------------------------------------------

d.                  any and all claims for violation of any federal, state, or
municipal statute, including, but not limited to, Title VII of the Civil Rights
Act of 1964; the Civil Rights Act of 1991; the Rehabilitation Act of 1973; the
Americans with Disabilities Act of 1990; the Equal Pay Act; the Fair Labor
Standards Act, except as prohibited by law; the Fair Credit Reporting Act; the
Age Discrimination in Employment Act of 1967; the Older Workers Benefit
Protection Act; the Employee Retirement Income Security Act of 1974, except as
prohibited by law; the Worker Adjustment and Retraining Notification Act; the
Family and Medical Leave Act, except as prohibited by law; the Sarbanes-Oxley
Act of 2002; the Texas Payday Act; Texas Workers' Compensation Act; and Chapter
21 of the Texas Labor Code (also known as the Texas Commission on Human Rights
Act); and any other laws of the states of Texas or any other state, except as
prohibited by law;


e.                   any and all claims for violation of the federal or any
state constitution;


f.                    any and all claims arising out of any other laws and
regulations relating to employment or employment discrimination; and


g.                  any and all claims for attorneys' fees and costs.


Employee agrees that the release set forth in this section shall be and remain
in effect in all respects as a complete general release as to the matters
released. This release does not extend to any obligations incurred under this
Agreement. This release does not release claims that cannot be released as a
matter of law, including, but not limited to Employee's right to file a charge
with or participate in a charge by the Equal Employment Opportunity Commission,
or any other local, state, or federal administrative body or government agency
that is authorized to enforce or administer laws related to employment, against
the Company (with the understanding that any such filing or participation does
not give Employee the right to recover any monetary damages against the Company;
Employee's release of claims herein bars Employee from recovering such monetary
relief from the Company).


4.                    Acknowledgment of Waiver of Claims under ADEA. Employee
acknowledges that he is waiving and releasing any rights he may have under the
Age Discrimination in Employment Act of 1967 ("ADEA"), and that this waiver and
release is knowing and voluntary. Employee agrees that this waiver and release
does not apply to any rights or claims that may arise under the ADEA after the
Effective Date of this Agreement. Employee acknowledges that the consideration
given for this waiver and release is in addition to anything of value to which
Employee was already entitled. Employee further acknowledges that he has been
advised by this writing that: (a) he should consult with an attorney prior to
executing this Agreement; (b) he has twenty-one (21) days within which to
consider this Agreement; (c) he has seven (7) days following his execution of
this Agreement to revoke this Agreement; (d) this Agreement shall not be
effective until after the revocation period has expired; and (e) nothing in this
Agreement prevents or precludes Employee from challenging or seeking a
determination in good faith of the validity of this waiver under the ADEA, nor
does it impose any condition precedent, penalties, or costs for doing so, unless
specifically authorized by federal law. In the event Employee signs this
Agreement and returns it to the Company in less than the 21-day period
identified above, Employee hereby acknowledges that he has freely and
voluntarily chosen to waive the time period allotted for considering this
Agreement.
Page 4 of 11

--------------------------------------------------------------------------------

Employee acknowledges and understands that revocation must be accomplished by a
written notification to the Company's Chief Executive Officer that is received
no later than seven (7) days following his execution of this Agreement. The
Parties agree that any changes to this Agreement, whether material or
immaterial, do not restart the running of the 21- day consideration period.


5.                    Unknown Claims. Employee acknowledges that he has been
advised to consult with legal counsel and that he is familiar with the principle
that a general release does not extend to claims which the releasor does not
know or suspect to exist in his favor at the time of executing the release,
which if known by him must have materially affected his settlement with the
releasee. Employee, being aware of said principle, agrees to expressly waive any
rights Employee may have to that effect, as well as under any other statute or
common law principles of similar effect.


6.                    No Pending or Future Lawsuits. Employee represents that he
has no lawsuits, claims, or actions pending in his name, or on behalf of any
other person or entity, against the Company or any of the other Releasees.
Employee also represents that he does not intend to bring any claims on his own
behalf or on behalf of any other person or entity against the Company or any of
the other Releasees.


7.                    Confidentiality. Employee agrees to maintain in complete
confidence the existence of this Agreement, the contents and terms of this
Agreement, and the consideration for this Agreement (hereinafter collectively
referred to as "Separation Information"). Except as required by law, Employee
may disclose Separation Information only to his immediate family members, the
Court in any proceedings to enforce the terms of this Agreement, Employee's
counsel, and Employee's accountant and any professional tax advisor to the
extent that they need to know the Separation Information in order to provide
advice on tax treatment or to prepare tax returns, and must prevent disclosure
of any Separation Information to all other third parties. Employee agrees that
he will not publicize, directly or indirectly, any Separation Information.
Notwithstanding the foregoing, Employee shall have no confidentiality
obligations under this section 8 regarding any Separation Information that the
Company makes public through SEC filings or otherwise.


8.                    Trade Secrets and Confidential
Information/Noncompete/Company Property. Employee reaffirms and agrees to
observe and abide by the surviving terms of the Confidentiality Agreement and
the Severance Agreement, specifically including the provisions therein regarding
returning Company property, non-competition, nondisclosure of the Company's
trade secrets and confidential and proprietary information, and non-solicitation
of Company employees.


9.                   No Cooperation. Employee agrees not to act in any manner
that might reasonably cause damage to the business of the Company. Employee
further agrees that he will not knowingly encourage, counsel, or assist any
attorneys or their clients in the presentation or prosecution of any disputes,
differences, grievances, claims, charges, or complaints by any third party
against any of the Releasees, unless under a subpoena or other court order to do
so or as related directly to the ADEA waiver in this Agreement. Employee agrees
both to immediately notify the Company upon receipt of any such subpoena or
court order, and to furnish, within three (3) business days of its receipt, a
copy of such subpoena or other court order. If approached by anyone for counsel
or assistance in the presentation or prosecution of any disputes, differences,
grievances, claims, charges, or complaints against any of the Releasees,
Employee shall state no more than that he cannot provide counsel or assistance.
Page 5 of 11

--------------------------------------------------------------------------------

10.                 Cooperation with Company, Communications and Transition of
Duties. Employee agrees to cooperate, at the request of the Company, in the
defense and/or prosecution of any charges, claims, investigations (internal or
external), administrative proceedings and/or lawsuits relating to matters
occurring during or relating to Employee's period of employment about which
Employee may have relevant information. Employee agrees to respond to reasonable
requests for information from the Company in a timely manner. The Company agrees
to pay Employee for his time in so cooperating at his then applicable consulting
rate of pay, not to exceed $300.00 per hour, and to reimburse Employee for any
and all reasonable expenses, including travel. The Parties agree to work
together in good faith with regard to all communications made to customers,
vendors, employees or other individuals or entities regarding Employee's
separation from employment. Employee further agrees that any statement made by
Employee to customers, vendors, employees or other individuals or entities
regarding his separation from employment must be consistent in all respects with
the terms of this Agreement. Employee further agrees to cooperate with the
Company with regard to the transition of Employee's job duties and business
relationships. Employee agrees to sign and return a resignation letter in the
form attached as Exhibit A on the date hereof. Such resignation letter shall not
be deemed in conflict with the parties' agreement hereunder that Employee's
separation from employment constitutes a "termination without cause" as that
term is defined in the Severance Agreement.


11.                 Non-Disparagement. Employee agrees to refrain from any
disparaging statements about the Company or any of the other Releasees
including, without limitation, the business, products, intellectual property,
financial standing, future, or employment/compensation/benefit practices of the
Company. The Company agrees to refrain from any disparaging statements about
Employee; provided, however, that the Company's obligations in this regard
extend only to its senior executives and directors, and only for so long as such
individuals are employed by or are on the Board of Directors of the Company. The
parties agree that statements made in good faith under oath during formal legal
proceedings shall not be construed as disparaging statements under this
Agreement.


12.                 Breach. Employee acknowledges and agrees that if the Company
reasonably believes that Employee has materially breached this Agreement, unless
such breach constitutes a legal action by Employee challenging or seeking a
determination in good faith of the validity of the waiver herein under the ADEA,
or of the Employment Agreement, the Company shall notify Employee in writing and
provide Employee a five (5) day period to cure such material breach, if curable,
as determined in the reasonable discretion of the Company. Any material breach
of this Agreement by Employee that is not cured shall entitle the Company
immediately to recover and/or cease providing the consideration provided to
Employee under this Agreement, except as provided by law.


13.                 No Admission of Liability. Employee understands and
acknowledges that this Agreement constitutes a compromise and settlement of any
and all actual or potential disputed claims by Employee. No action taken by the
Company hereto, either previously or in connection with this Agreement, shall be
deemed or construed to be (a) an admission of the truth or falsity of any actual
or potential claims or (b) an acknowledgment or admission by the Company of any
fault or liability whatsoever to Employee or to any third party.
Page 6 of 11

--------------------------------------------------------------------------------

14.                 Costs. The Parties shall each bear their own costs,
attorneys' fees, and other fees incurred in connection with the preparation of
this Agreement.


15.                 ARBITRATION. THE PARTIES AGREE THAT ANY AND ALL DISPUTES
ARISING OUT OF THE TERMS OF THIS AGREEMENT, THEIR INTERPRETATION, AND ANY OF THE
MATTERS HEREIN RELEASED, SHALL BE SUBJECT TO ARBITRATION IN TRAVIS COUNTY, TEXAS
BEFORE JAMS, THE RESOLUTION EXPERTS ("JAMS"), PURSUANT TO ITS EMPLOYMENT
ARBITRATION RULES & PROCEDURES ("JAMS RULES"). THE ARBITRATOR MAY GRANT
INJUNCTIONS AND OTHER RELIEF IN SUCH DISPUTES. THE ARBITRATOR SHALL ADMINISTER
AND CONDUCT ANY ARBITRATION IN ACCORDANCE WITH TEXAS LAW, AND THE ARBITRATOR
SHALL APPLY SUBSTANTIVE AND PROCEDURAL TEXAS LAW TO ANY DISPUTE OR CLAIM,
WITHOUT REFERENCE TO ANY CONFLICT-OF-LAW PROVISIONS OF ANY JURISDICTION. TO THE
EXTENT THAT THE JAMS RULES CONFLICT WITH TEXAS LAW, TEXAS LAW SHALL TAKE
PRECEDENCE. THE DECISION OF THE ARBITRATOR SHALL BE FINAL, CONCLUSIVE, AND
BINDING ON THE PARTIES TO THE ARBITRATION. THE PARTIES AGREE THAT THE PREVAILING
PARTY IN ANY ARBITRATION SHALL BE ENTITLED TO INJUNCTIVE RELIEF IN ANY COURT OF
COMPETENT JURISDICTION TO ENFORCE THE ARBITRATION AWARD. THE PARTIES TO THE
ARBITRATION SHALL EACH PAY AN EQUAL SHARE OF THE COSTS AND EXPENSES OF SUCH
ARBITRATION, AND EACH PARTY SHALL SEPARATELY PAY FOR ITS RESPECTIVE COUNSEL FEES
AND EXPENSES; PROVIDED, HOWEVER, THAT THE ARBITRATOR SHALL AWARD ATTORNEYS' FEES
AND COSTS TO THE PREVAILING PARTY, EXCEPT AS PROHIBITED BY LAW. THE PARTIES
HEREBY AGREE TO WAIVE THEIR RIGHT TO HAVE ANY DISPUTE BETWEEN THEM RESOLVED IN A
COURT OF LAW BY A JUDGE OR JURY. NOTWITHSTANDING THE FOREGOING, THIS SECTION
WILL NOT PREVENT EITHER PARTY FROM SEEKING INJUNCTIVE RELIEF (OR ANY OTHER
PROVISIONAL REMEDY) FROM ANY COURT HAVING JURISDICTION OVER THE PARTIES AND THE
SUBJECT MATTER OF THEIR DISPUTE RELATING TO THIS AGREEMENT AND THE AGREEMENTS
INCORPORATED HEREIN BY REFERENCE. SHOULD ANY PART OF THE ARBITRATION AGREEMENT
CONTAINED IN THIS PARAGRAPH CONFLICT WITH ANY OTHER ARBITRATION AGREEMENT
BETWEEN THE PARTIES, THE PARTIES AGREE THAT THIS ARBITRATION AGREEMENT SHALL
GOVERN.


16.                 Tax Consequences. The Company makes no representations or
warranties with respect to the tax consequences of the payments and any other
consideration provided to Employee or made on her behalf under the terms of this
Agreement. Employee agrees and understands that he is responsible for payment,
if any, of local, state, and/or federal taxes on the payments and any other
consideration provided hereunder by the Company and any penalties or assessments
thereon. Employee further agrees to indemnify and hold the Company harmless from
any claims, demands, deficiencies, penalties, interest, assessments, executions,
judgments, or recoveries by any government agency against the Company for any
amounts claimed due on account of (a) Employee's failure to pay or the Company's
failure to withhold, or Employee's delayed payment of, federal or state taxes,
or (b) damages sustained by the Company by reason of any such claims, including
attorneys' fees and costs.
Page 7 of 11

--------------------------------------------------------------------------------

17.                 Section 409(A). If the Company determines that any cash
severance benefits, health continuation coverage, or additional benefits
provided under this Agreement shall fail to satisfy the distribution requirement
of Section 409A(a)(2)(A) or the Internal Revenue Code of 1986, as amended (the
"Code") as result of Section 409A(a)(2)(B)(i) of the Code, the payment of such
benefit shall be accelerated to the minimum extent necessary so that the benefit
is not subject to the provisions of Section 409(a)(1) of the Code. (It is the
intention of the preceding sentence to apply the short-term deferral provisions
of Section 409A of the Code, and the regulations and other guidance thereunder,
to such payments, and the payment schedule as revised after the application of
the preceding sentence shall be referred to as the "Revised Payment Schedule.")
However, if there is no Revised Payment Schedule that would avoid the
application of Section 409A(a)(l) of the Code, the payment of such benefits
shall not be paid pursuant to a Revised Payment Schedule and instead shall be
delayed to the minimum extent necessary so that such benefits are not subject to
the provisions of section 409A(a)(l) of the Code. The Company may attach
conditions to or adjust the amounts paid pursuant to this paragraph to preserve,
as closely as possible, the economic consequences that would have applied in the
absence of this paragraph; provided, however, that no such condition or
adjustment shall result in the payments being subject to Section 409A(a)(l) of
the Code.


18.                Successors and Assigns. Employee understands and acknowledges
that this Agreement is personal in its nature and agrees that he shall not
assign or transfer her rights under this Agreement. The provisions of this
Agreement shall inure to the benefit of, and shall be binding on, each successor
of the Company whether by merger, consolidation, transfer of all or
substantially all assets, or otherwise, and the heirs and legal representatives
of Employee.


19.                 Authority. The Company represents and warrants that the
undersigned has the authority to act on behalf of the Company and to bind the
Company and all who may claim through it to the terms and conditions of this
Agreement. Employee represents and warrants that he has the capacity to act on
his own behalf and on behalf of all who might claim through him to bind them to
the terms and conditions of this Agreement. Each Party warrants and represents
that there are no liens or claims of lien or assignments in law or equity or
otherwise of or against any of the claims or causes of action released herein.


20.                 No Representations. Employee represents that he has had an
opportunity to consult with an attorney, and has carefully read and understands
the scope and effect of the provisions of this Agreement. Employee has not
relied upon any representations or statements made by the Company that are not
specifically set forth in this Agreement.


21.                 Severability. In the event that any provision or any portion
of any provision hereof or any surviving agreement made a part hereof becomes or
is declared by a court of competent jurisdiction or arbitrator to be illegal,
unenforceable, or void, this Agreement shall continue in full force and effect
without said provision or portion of provision.


22.                 Attorneys' Fees. Except with regard to a legal action
challenging or seeking a determination in good faith of the validity of the
waiver herein under the ADEA, in the event that either Party brings an action to
enforce or effect its rights under this Agreement, the prevailing Party shall be
entitled to recover its costs and expenses, including the costs of mediation,
arbitration, litigation, court fees, and reasonable attorneys' fees incurred in
connection with such an action.
Page 8 of 11

--------------------------------------------------------------------------------

23.                 Entire Agreement. This Agreement represents the entire
agreement and understanding between the Company and Employee concerning the
subject matter of this Agreement and Employee's employment with and separation
from the Company and the events leading thereto and associated therewith, and
supersedes and replaces any and all prior agreements and understandings
concerning the subject matter of this Agreement and Employee's relationship with
the Company, with the exception of the surviving portions of the Severance
Agreement, the Confidentiality Agreement and the Stock Plan.


24.                 No Oral Modification. This Agreement may only be amended in
a writing signed by Employee and the Company's Chief Executive Officer.


25.                 Governing Law. This Agreement shall be governed by the laws
of the State of Texas, without regard for choice-of-law provisions. Employee
consents to personal and exclusive jurisdiction and venue in the State of Texas.


26.                 Revocation Period and Effective Date. Each Party has seven
(7) days after that Party signs this Agreement to revoke it. If the Company
revokes this Agreement, it must notify Employee in writing delivered to
Employee's home address no later than seven (7) days from the date it signed
this Agreement. Provided both parties have signed and not revoked this Agreement
within such seven (7) days after executing this Agreement, this Agreement will
become effective on January 14, 2014 (the "Effective Date").


27.                 Counterparts. This Agreement may be executed in counterparts
and by facsimile, and each counterpart and facsimile shall have the same force
and effect as an original and shall constitute an effective, binding agreement
on the part of each of the undersigned.


28.                Voluntary Execution of Agreement. Employee understands and
agrees that he executed this Agreement voluntarily, without any duress or undue
influence on the part or behalf of the Company or any third party, with the full
intent of releasing all of his claims against the Company and any of the other
Releasees. Employee acknowledges that:



(a) he has read this Agreement;




(b) he has been represented in the preparation, negotiation, and execution of
this Agreement by legal counsel of his own choice or has elected not to retain
legal counsel;




(c) he understands the terms and consequences of this Agreement and of the
releases it contains; and




(d) he is fully aware of the legal and binding effect of this Agreement.



(Signature page follows)
Page 9 of 11

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.
 
 
Jeremiah Noel Foley, an individual
 
 
 
 
Dated: January 3, 2014
/s/ Jeremiah Noel Foley
 
Jeremiah Noel Foley
 
 
 
 
 
ACTIVE POWER, INC.
 
 
Dated: January 3, 2014
By: /s/ Mark A. Ascolese
 
Mark A. Ascolese
 
President & CEO



Page 10 of 11

--------------------------------------------------------------------------------

January 3, 2014


Mark A. Ascolese
Chief Executive Officer
Active Power, Inc.
2128 W. Braker Lane
Austin, TX 78758


Dear Mark-


This is to confirm that I hereby resign as Vice President Engineering of Active
Power, Inc. (the "Company") effective January 3, 2014 and that I hereby resign
as an employee of the Company effective January 3, 2014.


 
/s/ Jeremiah Noel Foley



Page 11 of 11

--------------------------------------------------------------------------------